Cite as 2017 Ark. App. 15

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-16-529


MARK JEFFERY LIVINGSTON                          Opinion Delivered   January 18, 2017
                    APPELLANT
                                                 APPEAL FROM THE OUACHITA
                                                 COUNTY CIRCUIT COURT
                                                 [NO. 52CR-15-59]
V.
                                                 HONORABLE ROBIN CARROLL,
                                                 JUDGE

STATE OF ARKANSAS                                AFFIRMED; MOTION TO
                                 APPELLEE        WITHDRAW GRANTED



                          PHILLIP T. WHITEAKER, Judge

       Mark Jeffery Livingston appeals from his Ouachita County Circuit Court conviction

for rape. Appellate counsel has filed a motion with this court to be relieved as counsel

pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-

3(k) (2016). The motion is accompanied by a no-merit brief containing an abstract and

addendum of the proceedings below. The abstract and addendum in counsel’s brief include

all objections and motions decided adversely to Livingston, and counsel explains in the

argument portion of his brief why there is nothing in the record that would arguably support

an appeal. Livingston was provided with a copy of his counsel’s brief and motion and

informed of his right to file pro se points, but he has not done so.
                                Cite as 2017 Ark. App. 15

       The test for filing a no-merit brief is not whether there is any reversible error but

whether an appeal would be wholly frivolous. See Wright v. State, 2015 Ark. App. 300, at

1–2; Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904 (1994). From our review of the record

and the brief presented to us, we find compliance with Rule 4-3(k) and conclude that there

is no merit to an appeal.

       Affirmed; motion to withdraw granted.

       GLOVER and BROWN, JJ., agree.

       N. Mark Kappenbach, for appellant.

       No response.




                                             2